      Case 4:19-cv-00159 Document 1 Filed in TXSD on 01/15/19 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ROSLYN ROSS, individually and on behalf §
of other similarly situated individuals,§
        Plaintiff(s),                   §
                                        §
                                        §        CIVIL ACTION NO: ___________
vs.                                     §              JURY DEMANDED
                                        §
A.H.D. HOUSTON, INC., individually      §
and d/b/a CENTERFOLDS,                  §
       Defendant.                       §
      ____________________________________________________________________

                                 COMPLAINT
     _____________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Plaintiff, Roslyn Ross, files this Complaint, individually and on behalf of other similarly

situated individuals, complaining of A.H.D. Houston, Inc., individual and d/b/a Centerfolds,

Defendant, and would respectfully show the following:

                                            I. PARTIES

         1.1.   Plaintiff, Roslyn Ross (“Ross” or “Plaintiff”), is an individual residing in Harris

County, Texas, who files this lawsuit on her behalf and on behalf of other similarly situated

individuals who may subsequently opt-in this lawsuit.

         1.2.   Defendant,    A.H.D.    Houston,    Inc.,   individually   and   d/b/a   Centerfolds

(“Centerfolds” or “Defendant”), is a Texas domestic, for-profit corporation with its principal

place of business in Harris County, Texas, and may be served with summons by serving its

registered agent, Albert T. Van Huff, at 1225 North Loop West, Suite 640, Houston, Texas

77008.
      Case 4:19-cv-00159 Document 1 Filed in TXSD on 01/15/19 Page 2 of 8



                                     II. COLLECTIVE ACTION

       2.1.    Ross files this complaint on her own behalf and on behalf of other similarly

situated individuals pursuant to section 216(b) of the Fair Labor Standards Act (“FLSA”).

Specifically, Ross files this complaint on her behalf and on behalf of other dancers who were

misclassified as independent contractors and who were not paid minimum wage and/or one and

one-half times their regular hourly rate for hours worked in excess of forty in the workweek (“the

Class”) at any time from January 15, 2016, to the present (“the Relevant Time Period”).

                                             III. VENUE

       3.1.    Venue of this action is proper in this district and division because Centerfolds’s

principal place of business is in this district and division and the events giving rise to the cause of

action alleged herein occurred in this district and division.

                                         IV. JURISDICTION

       4.1.    This Court has jurisdiction over this case pursuant to the district court’s federal

question jurisdiction as set forth in 28 U.S.C. § 1331. Specifically, this case is brought pursuant

to the FLSA, 29 U.S.C. §§ 201-19, as amended.

                              V. STATEMENT OF CAUSES OF ACTION

       5.1.    Centerfolds was an “employer” of Ross within the meaning of 29 U.S.C.

§ 203(d).

       5.2.    Centerfolds was an “enterprise” within the meaning of 29 U.S.C. § 203(r) during

the Relevant Time Period.

       5.3.    During the Relevant Time Period, Centerfolds was an enterprise engaged in

commerce or the production of goods for commerce as those terms are used in 29 U.S.C.

§ 203(s).




                                                 -2-
      Case 4:19-cv-00159 Document 1 Filed in TXSD on 01/15/19 Page 3 of 8



       5.4.    During the Relevant Time Period, Centerfolds had annual gross volume of sales

or business of $500,000 or more.

       5.5.    During the Relevant Time Period, Ross was engaged in commerce or in the

production of goods for commerce as those terms are used in the FLSA.

       5.6.    During the Relevant Time Period, Ross worked as an exotic dancer at

Centerfolds.

       5.7.    During the Relevant Time Period, Centerfolds treated Ross as an independent

contractor.

       5.8.    During the Relevant Time Period, Centerfolds did not classify Ross as an

employee.

       5.9.    During the Relevant Time Period, the job duties of Ross were those of a non-

exempt employee under the FLSA and Ross was not paid a salary by Centerfolds.

       5.10.   During the Relevant Time Period the job duties of Ross did not qualify her as an

exempt employee under the FLSA.

       5.11.   During the Relevant Time Period, Centerfolds “suffered or permitted” Ross to

work, as those terms are used in the FLSA.

       5.12.   During the Relevant Time Period, Centerfolds did not pay Ross a wage of at least

$7.25 per hour worked.

       5.13.   While performing services for Centerfolds during the Relevant Time Period, Ross

was only compensated through tips received from patrons.

       5.14.   During the Relevant Time Period, Centerfolds did not permit Ross to retain all of

her tips, but routinely “fined” Ross and charged various house fees for shifts worked. These fines

and fees further reduced Ross’s pay below the statutory minimum wage.




                                               -3-
      Case 4:19-cv-00159 Document 1 Filed in TXSD on 01/15/19 Page 4 of 8



       5.15.   During the Relevant Time Period, it was Centerfolds’s policy and/or practice to

treat dancers as independent contractors, not pay dancers a statutory minimum wage of at least

$7.25 per hour, and not pay dancers one and one-half times their regular hourly rate for hours

worked in excess of forty in the workweek.

       5.16.   Centerfolds owes Ross unpaid minimum wage under the FLSA for work

performed during the Relevant Time Period as well as reimbursement for fines and fees.

       5.17.   Additionally, on the date Ross was hired she requested a copy of the agreement

she signed with Centerfolds but was told that it was company property and she could not have a

copy. She then requested a blank copy of the agreement she signed with Centerfolds, but her

request was denied again.

                                 VI. VIOLATION OF THE FLSA

       6.1.    Ross incorporates the factual allegations recited above and would show

Centerfolds is liable to her for minimum wage compensation under the FLSA.

       6.2.    Centerfolds had a statutory obligation to pay Ross a minimum wage of at least

$7.25 per hour she worked. Centerfolds did not pay Ross a statutory minimum wage during the

entirety of the Relevant Time Period. Centerfolds further violated the FLSA by requiring Ross to

pay fees and/or fines to Centerfolds and/or to Centerfolds’s employees to work. Ross seeks

recovery of minimum wage and all fees and fines paid to Centerfolds and Centerfold’s

employees.

       6.3.    As an economic reality, during the Relevant Time Period, Ross was economically

dependent upon the business of Centerfolds. Ross was not in business for herself.




                                               -4-
      Case 4:19-cv-00159 Document 1 Filed in TXSD on 01/15/19 Page 5 of 8



       6.4.    At all relevant times, Ross performed primarily non-exempt employment duties to

the extent necessary to be classified as a non-exempt employee under the FLSA. Ross was not

paid on a salary basis.

       6.5.    Ross seeks, and is entitled to, a recovery of liquidated damages on her claims

under the FLSA. Liquidated damages are awarded automatically under the FLSA.

       6.6.    There is no reasonable basis for Centerfolds to believe Ross was an independent

contractor, that Ross was exempt under the FLSA, or that Centerfolds’s practices were permitted

by the FLSA. Centerfolds did not act in good faith in failing to pay Ross in accordance with the

requirements of the FLSA.

       6.7.    Centerfolds’s violations of the FLSA were willful. Centerfolds knew or showed

reckless disregard for whether its conduct was illegal.

                                     VII. ATTORNEYS’ FEES

       7.1.    Centerfolds’s refusal to abide by its statutory obligations to Ross has made it

necessary for Ross to employ the undersigned attorneys to file this lawsuit. As such, Ross

requests the Court to award a reasonable fee, pursuant to the FLSA, for her attorneys’ services

rendered and to be rendered herein, at the trial court and the court of appeals, and the Supreme

Court, if necessary, as well as expenses and court costs.

                          VIII. SECTION 216(b) COLLECTIVE ACTION

       8.1.    Ross incorporates the factual allegations recited above. Ross files this complaint

on her own behalf and on behalf of other current and former dancers of Centerfolds during the

Relevant Time Period pursuant to Section 216(b) of the FLSA, who were not paid minimum

wage and/or time and one-half overtime as required by the FLSA for the hours they worked in

excess of forty in a workweek and who were charged fines and fees by Centerfolds to work.




                                                -5-
      Case 4:19-cv-00159 Document 1 Filed in TXSD on 01/15/19 Page 6 of 8



        8.2.   During the Relevant Time Period it was Centerfolds’s policy and/or practice to

not pay Ross and the other putative plaintiffs a statutory minimum wage of $7.25 per hour, not

pay for hours worked in excess of forty hours per week at one and one-half times their regular

hourly rate, and to fine and/or require the payment of a fee to work. Therefore, there are other

similarly situated individuals who are owed wages under the FLSA for work they performed for

Centerfolds during the Relevant Time Period. The putative plaintiffs were required to pay fees

and/or fines to Centerfolds and/or to Centerfolds’s employees to work. The putative plaintiffs

are entitled to the recovery of unpaid minimum wages and overtime and all fees and fines paid to

Centerfolds and Centerfold’s employees.

        8.3.   As an economic reality, the putative plaintiffs were economically dependent upon

the business of Centerfolds. The putative plaintiffs were not in business for themselves.

        8.4.   At all relevant times, the putative plaintiffs performed primarily non-exempt

employment duties to the extent necessary to be classified as a non-exempt employee under the

FLSA.

        8.5.   The putative plaintiffs are entitled to a recovery of liquidated damages on their

claims under the FLSA. Liquidated damages are awarded automatically under the FLSA.

        8.6.   There is no reasonable basis for Centerfolds to believe the putative plaintiffs were

exempt under the FLSA or that Centerfolds’s practices were permitted by the FLSA. Centerfolds

did not act in good faith in failing to pay in accordance with the requirements of the FLSA.

        8.7.   Centerfolds’s violations of the FLSA were willful. Centerfolds knew or showed

reckless disregard for whether its conduct was illegal.




                                                -6-
       Case 4:19-cv-00159 Document 1 Filed in TXSD on 01/15/19 Page 7 of 8



        8.8.    The putative plaintiffs are owed wages and/or overtime, liquidated damages, and

attorneys’ fees, for the same reasons as Ross. The putative plaintiffs should be notified and given

the opportunity to join this lawsuit pursuant to Section 216(b) of the FLSA. Ross requests such

notice be issued.

                                           IX. JURY DEMAND

        9.1.    Ross demands a jury on all issues to be tried in this matter.

                                               PRAYER

        WHEREFORE, Plaintiff Rosslyn Ross prays that Defendant, A.H.D. Houston, Inc., d/b/a

Centerfolds, be summoned to appear; that notice be issued to other dancers and similarly situated

individuals; and that on final trial of this matter, Plaintiff be granted relief as follows:

        (a)     Judgment declaring that the acts and practices of Defendant described herein

violate the FLSA, as amended;

        (b)     Judgment awarding Plaintiff and putative plaintiffs minimum wage, overtime, and

reimbursement for all fees and fines paid by them;

        (c)     Liquidated damages all minimum wage, overtime, and all fees and fines paid by

Plaintiff and putative plaintiffs;

        (d)     Judgment declaring that the acts and practices of Defendant described herein

constitute a willful violation of the FLSA, as amended;

        (e)     Costs of suit and reasonable attorneys’ fees;

        (f)     Prejudgment and post-judgment interest as provided by law; and

        (g)     Such other and further relief, in law and in equity, to which Plaintiff and such

other plaintiffs may be justly entitled.




                                                  -7-
Case 4:19-cv-00159 Document 1 Filed in TXSD on 01/15/19 Page 8 of 8



                              Respectfully submitted,

                              FIDDLER & ASSOCIATES, P.C.

                               /S/ G. SCOTT FIDDLER
                              ______________________________
                              G. SCOTT FIDDLER
                              Attorney-in-Charge
                              Texas State Bar No. 06957750
                              Federal ID No. 12508
                              scott@fiddlerlaw.com
                              JESSICA R. LARA
                              Of Counsel
                              Texas State Bar No. 24081582
                              Federal ID No. 3306796
                              jlara@fiddlerlaw.com
                              1004 Congress, 3rd Floor
                              Houston, Texas 77002
                              Tel: 713-228-0070
                              Fax: 713-228-0078

                              ATTORNEYS FOR PLAINTIFF




                                -8-
